Citation Nr: 0009935	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-16 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a program of vocational rehabilitation under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to September 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the 
Washington, D.C. Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran requested and was scheduled for a 
hearing before a Member of the Board at the Central Office in 
January 1999; however, the veteran canceled this hearing.

The Board observes that the veteran, in a November 1997 
statement, raised the issues of entitlement to increased 
evaluations for his service-connected back and left knee 
disabilities.  In May 1998, the RO requested additional 
evidence to support his claim.  Although the veteran 
submitted signed and dated VA Forms 21-4141 in May 1998, 
these forms did not provide names of physicians who treated 
him, the disability treated, or the dates of such treatment.  
Thus, the RO determined that additional evidence in support 
of his claims for increased evaluations for his service-
connected back and left knee disabilities was not received 
and his claims were not reopened.  Thus, it does not appear 
that these issues are pending at this time. 


FINDINGS OF FACT

1.  Service connection is currently in effect for 
degenerative joint disease of the right knee, assigned a 10 
percent evaluation; degenerative joint disease of the left 
knee, assigned a 10 percent evaluation; right ankle sprain 
with arthritis, assigned a 10 percent evaluation, mechanical 
low back with beginning spondylosis deformans, 
osteochondrosis, caudal spondyloarthritis, assigned a 10 
percent evaluation, and fracture of the left ring finger, 
assigned a noncompensable evaluation.  The combined 
evaluation is 40 percent.

2.  The veteran is currently employed as a site manager for a 
computer company in Germany. 

3.  The veteran's occupation has been found to be consistent 
with his pattern of abilities, aptitudes, and interests, and 
has been successfully maintaining employment since his 
military retirement.

4.  The veteran's disabilities do not result in an employment 
handicap for vocational rehabilitation purposes.


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. 
§§ 3101, 3102, 5107 (West 1991 and Supp. 1999); 38 C.F.R. §§ 
21.40, 21.51, 21.52 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, in his January 1997 claim for Chapter 31 
vocational rehabilitation benefits, contended that he was 
entitled to vocational rehabilitation because of his service-
connected disabilities, including degenerative joint disease 
of the right knee, degenerative joint disease of the left 
knee, right ankle sprain with arthritis, mechanical low back 
with beginning spondylosis deformans, osteochondrosis, caudal 
spondyloarthritis, and fracture of the left ring finger, with 
a combined disability evaluation of 40 percent.  He argues 
that he needs retraining in a field other than his current 
position as a site manager.  According to the veteran, his 
education and work experience limit him in his ability to 
prepare for future employment opportunities and compete in 
the employment arena.  Consequently, he seeks assistance for 
education through the Chapter 31 vocational rehabilitation 
program.

Chapter 31 vocational rehabilitation benefits are intended to 
enable veterans with service-connected disabilities to become 
employable and to obtain and maintain suitable employment. 38 
U.S.C.A. § 3100 (West 1991).  Generally, a veteran who 
initially files a claim for Chapter 31 benefits on or after 
November 1, 1990, is entitled to a program of vocational 
rehabilitation if he has a service-connected disability which 
is compensable at a rate of at least 20 percent and was 
incurred or aggravated in service on or after September 16, 
1940, and is determined to be in need of rehabilitation to 
overcome an employment handicap.  38 U.S.C.A. § 3102 (West 
1991); 38 C.F.R. § 21.40 (1999).

An employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101 (West 1991); 38 C.F.R. § 
21.51(b) (1999).

The term "impairment" is defined as a restriction on 
employability caused by disabilities, negative attitude 
towards the disabled, deficiencies in education and training, 
and other pertinent factors.  38 C.F.R. § 21.51(c) (1999).

The law pertinently provides that an "employment handicap" 
does not exist when either the veteran's employability is not 
impaired, that is, when a veteran who is qualified for 
suitable employment does not obtain or maintain such 
employment for reasons within his control, or when the 
veteran has overcome the effects of impairment of 
unemployability through employment in an occupation 
consistent with his pattern of abilities, aptitudes, and 
interests, and is successfully maintaining such employment.  
38 C.F.R. § 21.51(f)(2)(i) & (iii) (1999).

The Board notes that a change in the law established the 
requirement that a veteran's employment handicap must be as 
the result of a service-connected disability in order for the 
veteran to receive VA vocational rehabilitation benefits.  
"The Veterans Benefits Improvements Act of 1996" Pub. L. 
No. 104-275, 110 Stat. 3322 (Oct. 9, 1996).  The effective 
date this pertinent amendment enacted by the passage of this 
Act only applies with respect to claims of eligibility or 
entitlement to services and assistance (including claims for 
extension of services and assistance) under Chapter 31 filed 
on or after the date of the enactment of the Act, or October 
9, 1996.  As the veteran filed his claim for Chapter 31 
vocational rehabilitation benefits in January 1997, the 
veteran's employment handicap must be due to his service-
connected disabilities.

Here, the Board notes that service connection has been 
established for degenerative joint disease of the right knee 
at 10 percent, degenerative joint disease of the left knee at 
10 percent, right ankle sprain with arthritis at 10 percent, 
mechanical low back with beginning spondylosis deformans, 
osteochondrosis, caudal spondyloarthritis at 10 percent, and 
fracture of the left ring finger, noncompensable, for which 
the veteran has a combined disability evaluation of 40 
percent.  This combined 40 percent evaluation has remained in 
effect to the present time.

As the veteran meets the disability evaluation requirements 
for entitlement to Chapter 31 benefits, the only issue in 
this case is whether the veteran has an "employment 
handicap."  Upon review of the evidence, the Board finds 
that the preponderance of the evidence reveals that the 
veteran has overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his pattern of abilities, aptitudes and interest, and is 
successfully maintaining such employment.  

As the veteran resides in Germany, he was evaluated in a 
counseling session by a VA contract counselor in March 1997, 
at which he indicated that he was interested in obtaining his 
doctoral degree in education in order to teach business 
administration on a collegiate level.  At the time of the 
March 1997 evaluation, the veteran reported that he was 
currently employed as a Site Manager for a computer company 
in Germany and that he was married for the second time.  The 
veteran stated that his current employer was under contract 
with Government, which may or may not be renewed and that 
this directly affected his employment.  He stated that he was 
currently pursuing a doctoral degree in the field of business 
administration.  According to the veteran, he applied for 
vocational rehabilitation benefits so that he could further 
his career options into other areas of employment, such as 
teaching, writing, and consulting.  He also noted that his 
chances of competing for upper management positions were 
limited without a doctoral degree.  The counselor indicated 
that due to his service-connected disabilities, the veteran 
was functionally limited from lifting, carrying, pushing, 
pulling, climbing, balancing, stooping, kneeling, crouching, 
crawling, turning, prolonged standing and sitting.  The 
veteran reported that he experienced difficulty sitting due 
to his service-connected back and knee disabilities.  The 
counselor determined that the veteran did not have an 
impairment of employability as he was well educated, 
possessed impressive transferable skills, had extensive work 
experience, and possessed a graduate level degree.  The 
counselor noted that the veteran's current employment was 
sedentary in nature and did require any physical activities 
excepting for sitting and walking.  It was further noted that 
there was no evidence of poor adjustment in training or 
education or a history of poor adjustment in personal 
relationships.  

A VA Counseling Psychologist reviewed this counseling report 
in September 1997.  The counseling psychologist found that 
the veteran's service-connected disabilities materially cause 
limitations to his employability, and thus, the veteran has 
an impairment of employability.  However, at the time of the 
evaluation, the veteran was employed in a position which 
utilized his past military and civilian experience and 
training.  The counseling psychologist found that the 
performance of his duties in that position did not 
significantly aggravate his service-connected disabilities.  
Moreover, the counseling psychologist found that the 
veteran's extensive work history, transferable skills, and 
supporting graduate level academic credentials provided him 
competitive employment opportunities in the future.  The 
counseling psychologist determined that the veteran had 
overcome any limitations to his employability imposed by his 
service-connected disability and thus, did not have an 
employment handicap. 

The veteran maintains that he was currently seeking his 
doctoral degree in education as he was concerned about his 
future abilities to perform his current position and provide 
for his family.   He also stated that he had already began to 
experience difficulties in his current position due to his 
service-connected knee and back disabilities as a result of 
prolonged sitting.  However, the evidence of record does not 
demonstrate that his disabilities prevent him from performing 
his current job in a satisfactory manner.

The Board notes that the veteran has not indicated that he is 
unable to perform the duties of site manager, his current 
position, due to his service-connected disabilities.  Rather, 
as previously noted, the veteran has indicated that he would 
like to pursue additional education and training in order to 
prepare for his future and compete for future employment.

In September 1997, the counseling psychologist concluded that 
the veteran has an impairment to employability and that his 
service-connected disabilities materially contribute to the 
impairment of employability.  However, it was further 
concluded that the veteran had overcome the effects of the 
impairment of employment.  The counseling psychologist noted 
that the veteran was employed as a site manager for a 
computer company in Germany and at the time of the decision 
had worked in that position approximately 18 months.  
Moreover, the evidence revealed that he had consistently held 
similar positions since his retirement from active duty in 
September 1991.  He was noted to enjoy his job and the 
position was considered to be compatible with his employment 
interests.  The counseling psychologist concluded that the 
veteran had stable, continuing employment and that the job 
was compatible with his disabilities.  It was further 
concluded that the veteran had overcome his impairments and 
did not have an employment handicap. 

While the Board is sympathetic to the veteran's desire to 
further his education, vocational rehabilitation services is 
not the proper means to do this in the absence of a 
continuing employment handicap.  The evidence before the 
Board suggests that the veteran is capable of performing his 
current occupation, and that the work in which he is engaged 
is consistent with his employment and educational experience. 
Further, the evidence before the Board does not provide any 
basis upon which to conclude that the veteran would be unable 
to secure, with another employer, employment suitable to the 
veteran's background and expressed interests.  Although the 
veteran has expressed an interest in teaching or writing for 
which he believes he needs additional training, the veteran's 
desire to pursue a higher degree cannot, standing alone, 
constitute an impairment or give rise to an employment 
handicap.  In light of the foregoing, the Board concludes 
that the veteran's disabilities do not prevent him from 
obtaining or retaining employment consistent with his 
abilities, aptitudes, and interests.  As such, an employment 
handicap has not been demonstrated as contemplated under 38 
U.S.C.A. § 3102 and 38 C.F.R. § 21.51. Thus, entitlement to a 
program of vocational rehabilitation services is not 
warranted, and the veteran's claim must be denied.


ORDER

Entitlement to a program of vocational rehabilitation under 
Chapter 31 is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

